Appeal by the defendant from a judgment of the Supreme Court, Kings County (Maraño, J.), rendered November 5, 1982, convicting him of attempted murder in the first degree, assault in the first degree, assault in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence, when viewed in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), was legally sufficient to establish that the defendant knew or should have known that the victim was a police officer. The record further supports the conclusion that the defendant shot this officer while he was in the course of performing his official duties. Unlike the situation in People v Davis (43 NY2d 17, cert denied 435 US 998), where a police officer was shot as he was attempting to leave a grocery store, the defendant at bar pursued his victim, an off-duty police officer who had moments before identified himself as such, and proceeded to fire a round of shots at him. The officer, in response, displayed his shield and, in his capacity as a police officer, began to fire back at the defendant. We find that this evidence was legally sufficient to satisfy the elements necessary to sustain a conviction for attempted murder in the first degree (see, Penal Law § 125.27). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s remaining contentions have been considered and found to be either unpreserved for appellate review or without merit. Eiber, J. P., Kooper, Sullivan and Balletta, JJ., concur.